Case 2:17-cv-00495-JD Document 385 Filed 08/18/20 Page 1 of 4
Case 2:17-cv-00495-JD Document 385 Filed 08/18/20 Page 2 of 4




                                        Digitally signed by: Mikiko Thelwell

                      Mikiko Thelwell   DN: CN = Mikiko Thelwell email = mthelwell@steptoe.
                                        com C = AD O = Steptoe & Johnson LLP
                                        Date: 2020.08.18 16:43:33 -04'00'
               Case 2:17-cv-00495-JD Document 385 Filed 08/18/20 Page 3 of 4

 II. SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

           The undersigned member of the bar of the United States District Court for the Eastern District of Pennsylvania
 hereby moves for the admission of Mikiko Akemi Thelwell                                                              to practice
 in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or after reasonable inquiry believe)
 that the applicant is a member in good standing of the above- referenced state and federal courts and that the applicant’s
 private and personal character is good. I certify that this application form was on this date mailed, with postage prepaid, to
 all interested counsel.

                                                                                                 2011
                                                           Digitally signed by: Terence Grugan


 Terence Grugan
 ______________________
                                      Terence
                                      Grugan
                                                 DN: CN = Terence Grugan email =
                                                 grugant@ballardspahr.com C = AD
                                                 O = Ballard Spahr LLP

                                     _________________________
                                                 Date: 2020.08.18 16:47:56 -04'00'
                                                                                                 ____________________
                                                                                                                                    307211
                                                                                                                                   ___________________
 (Sponsor’s Name)                     (Sponsor’s Signature)                                      (Admission date)                   (Attorney
                                                                                                                                   Identification No.)


 SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

   Ballard Spahr LLP
   1735 Market Street, 51st Floor
   Philadelphia, PA 19103; 215-864-8320


I declare under penalty of perjury that the foregoing is true and correct.


             8/18/2020
                                                                                                              Digitally signed by: Terence Grugan

                                                                                     Terence Grugan           DN: CN = Terence Grugan email = grugant@ballardspahr.
                                                                                                              com C = AD O = Ballard Spahr LLP
                                                                                                              Date: 2020.08.18 16:59:01 -04'00'
Executed on __________________________                                             ____________________________________________
                       (Date)                                                                   (Sponsor’s Signature)
            Case 2:17-cv-00495-JD Document 385 Filed 08/18/20 Page 4 of 4




                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   Eddystone Rail Company, LL                             :             Civil Action
                                                          :
                  v.                                      :
                                                          :
   Bridger Logistics, LLC, et al                          :             No.: 17cv495


                                             CERTIFICATE OF SERVICE

                                                                                       Mikiko Akemi Thelwell
                 I declare under penalty of perjury that a copy of the application of _________________________,

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant proposed

Order which, if granted, would permit such practice in this court was served as follows:


All counsel of record via the court's ECF system




                                                                                               Digitally signed by: Terence Grugan

                                                                         Terence Grugan        DN: CN = Terence Grugan email = grugant@ballardspahr.
                                                                                               com C = AD O = Ballard Spahr LLP

                                                                        ____________________________________
                                                                                               Date: 2020.08.18 17:01:37 -04'00'



                                                                        (Signature of Attorney)
                                                                         Terence Grugan
                                                                        ____________________________________
                                                                        (Name of Attorney)
                                                                         Eddystone Rail Company, LLC
                                                                        ____________________________________
                                                                        (Name of Moving Party)
                                                                         08/18/2020
                                                                        ___________________________________
                                                                        (Date)
